Motion to amend remittitur granted to the extent indicated. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Defendant has moved this court to amend the remittitur so as to certify that Federal constitutional questions were raised by appellant in this court and necessarily passed upon in reaching our determination. Defendant contended that reversible error was committed on the trial: (1) in that the trial court failed to answer a question from the jury concerning the effect upon its verdict if the jury found defendant to have been insane during part of the time while the crime was being committed; and (2) in that the trial court denied his request that the lesser degrees of homicide be charged. Defendant went on to urge that these alleged errors deprived him of due process of law and equal protection of the laws. This court found that no reversible error had been com*934mitted on the trial, that defendant’s arguments raised questions of State law rather than questions of Federal constitutional law but that, in any event, defendant had not been deprived of due process of law or equal protection of the laws upon the trial (Buchalter v. New York, 319 U. S. 427, 429-431; Sunal v. Large, 332 U. S. 174, 182; Stein v. New York, 346 U. S. 156, 181). [See 3 N Y 2d 452.]